Citation Nr: 0402797	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  03-02 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Whether the veteran is entitled to vocational rehabilitation 
training under the provisions of Chapter 31, Title 38, United 
States Code, to include the issue of retroactive funding 
approval of the veteran's MBA.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1993 to June 1996, 
at which time he was honorably discharged due to service 
related disabilities.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2002 determination by a 
Department of Veterans Affairs (VA) Vocational Rehabilitation 
Counseling Officer at the New York, New York, Regional Office 
(RO).


FINDINGS OF FACT

1.	The veteran is currently service connected for the 
residuals of a fracture of the left elbow resulting in a 
radial head prosthesis, evaluated at 20% disabling, left 
ulnar neuropathy and carpal tunnel syndrome, evaluated 
at 10% disabling, the residuals of a left anterior 
cruciate ligament repair, evaluated as 10% disabling, 
and right knee instability, evaluated as 10% disabling.  
These ratings, which constitute a 50% combined 
evaluation, have been in effect since March 2001.

2.	In April 2002, a VA counseling psychologist concluded 
that the veteran did not have an employment handicap 
because he had overcome his employability impairment 
through his previous employment, and was only now 
unemployed due to his voluntary departure to attend 
school.

3.	The veteran's service-connected disabilities do not 
prevent him from obtaining and retaining employment 
consistent with his abilities, aptitudes and interests; 
and he does not have an employment handicap.





CONCLUSION OF LAW

The criteria for establishing entitlement to a program of 
vocational rehabilitation under Chapter 31 of Title 38, 
United States Code, have not been met.  38 U.S.C.A. §§ 3101, 
3102, 5107 (West 2002); 38 C.F.R. §§ 21.40, 21.51, 21.52 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
are relevant to Chapter 51 of Title 38 of the United States 
Code and do not apply in vocational rehabilitation benefits 
which are governed by Chapter 31.  See Barger v. Principi, 16 
Vet. App. 132, 138 (2002).  Nevertheless, the Board feels 
compelled to point out that the record reflects that the 
veteran and his representative were provided with a copy of 
the appealed April 2002 decision, and were provided a 
Statement of the Case dated December 2002.  These documents 
provided notification of the information and evidence 
necessary to substantiate this claim.  The RO has also made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran, and has provided the veteran with 
a complete vocational evaluation.  Thus, under the 
circumstances in this case, VA has satisfied its duties to 
notify and assist the veteran, and adjudication of this 
appeal poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  There is no 
indication that there is additional evidence that should or 
could be obtained prior to adjudicating this claim.  Thus, as 
all relevant evidence has been obtained, the Board can 
proceed.  See Quartucccio v. Principi, 16 Vet. App. 183 
(2002).  


Facts

The Board notes that the veteran is currently service 
connected for the residuals of a fracture of the left elbow 
resulting in a radial head prosthesis, evaluated as 20% 
disabling, left ulnar neuropathy and carpal tunnel syndrome, 
evaluated as 10% disabling, the residuals of a left anterior 
cruciate ligament repair, evaluated as 10% disabling, and 
right knee instability, evaluated as 10% disabling.  The 
veteran was discharged from the service due to permanent 
disability.  The veteran now argues that he was forced to 
quit his job in 2000 because of his physical limitations, 
that he did not develop any skills from that job that were 
transferable to his goal of finding a sustainable job in 
finance, and that it was therefore necessary for him to 
obtain an MBA to find entry level work in the field of his 
choice.

From 1989 to 1993, the record reflects that the veteran 
obtained of Bachelor of Science degree in International 
Relations from West Point Academy, with a 2.78 grade-point 
average.  In 1997, the veteran applied for vocational 
services in Virginia prior to obtaining a job in the finance 
industry.  At that time he was unemployed.  He was found 
entitled to an employment plan with some courses in finance.  
The veteran did not follow-up with vocational services 
however, and his case was closed.

From 1997 to 2000, the veteran worked as a financial 
consultant, with an average salary of $60,000 a year.  This 
job involved process improvement consulting.  He was 
responsible for consulting with government agencies regarding 
expenditures.  He left this job voluntarily to attend 
graduate school to obtain his MBA.  The veteran indicated 
that he needed an MBA to enter the field of investment 
banking.  

The veteran filed an application for vocational 
rehabilitation services in February 2002, requesting 
retroactive induction of benefits for his graduate training.  
In March 2002, the veteran was seen for vocational testing 
and an intake interview.  In April 2002, the veteran met with 
the VA vocational counselor to review the case for 
entitlement.  The veteran indicated that he was employed as a 
financial consultant from March 1997 to July 2000, and his 
annual salary was $60,000.  The veteran stated that his job 
involved consultation with government agencies regarding 
expenditures.  The veteran also stated that he voluntarily 
left his employment to start his MBA program because he felt 
the need to advance to higher-level positions.  The veteran 
was found not only to have a marketable Bachelor of Science 
degree from West Point, which could be used toward suitable 
employment in the finance industry, but was also noted to 
have three years of additional work history since the last 
time his case was evaluated.  The veteran was found to have 
impairments as a result of his service-connected 
disabilities.  The limitations involved lifting, pushing, 
pulling, and loss of strength in the left arm.  The veteran 
reported difficulty carrying heavy loads, and difficulty with 
prolonged walking due to his degenerative knee condition.  
This was noted and the limitations were not disputed.  The 
counselor noted that labor market research was performed and 
several jobs were found in the finance industry, using the 
developed skills, work history, and training that the veteran 
possessed, that would not involve travel and would not 
aggravate his service-connected conditions.  Therefore, the 
veteran was offered a plan of employment services similar to 
what was previously offered to him in Virginia, prior to 
having any work experience.  The veteran declined to 
participate in any plan of employment services and instead 
continued in the MBA program, graduating in June 2002.

In April 2002, the veteran submitted statements from his 
colleagues at his former place of employment indicating that 
the travel involved in that job aggravated his service-
connected conditions.  This information was reviewed.  It was 
again determined that there were other available jobs in the 
finance industry that would be sedentary, and for which the 
veteran would qualify based on his three years of work 
history and Bachelors degree.  The veteran was found to have 
overcome his employment handicap and was informed that he was 
not entitled to the program.  He was still offered employment 
services to help him to utilize his established background 
and education, but he declined to pursue this.  

The counselor also noted that the veteran stated that this 
job impacted his service-connected condition when he 
traveled.  The counselor indicated that a review of recent 
job postings in the area in which the veteran lived revealed 
that there were many suitable opportunities in the finance 
industry for financial representatives, fund administrators, 
and senior financial analysts, that were comparable to 
positions that the veteran held, prior to starting his MBA 
program, and which did not involve travel.  These jobs 
required the education and transferable skills that the 
veteran had.  The counselor noted that due to the veteran's 
service-connected conditions, he did have difficulty walking 
long distances, carrying heavy loads, and had to use a cane 
often for balance.  The counselor agreed that these 
conditions did impact the veteran's employability in 
performing physically demanding occupations.  However, the 
counselor noted that the work of a financial consultant does 
not appear to be contraindicated by these limitations, and 
although the veteran had to travel on occasion, he was able 
to successfully maintain his prior employment.  The counselor 
noted that the veteran's decision to leave his past 
employment was voluntary, and due to his desire for higher-
level advancement.  The counselor found that the veteran did 
have an employment handicap, but that the veteran's 
employment handicap could be overcome through the utilization 
of his transferable skills, to enable him to secure suitable 
employment.

In sum, the vocational rehabilitation counselor found that 
the veteran's service-connected disabilities did impair his 
employment, however, the counselor also found that the 
veteran had overcome the effects of his employment handicap 
through education and the attainment of a suitable job in the 
finance industry, and that the veteran voluntarily left his 
previous job to pursue further education for advancement to a 
higher level position.  The counselor noted that the Chapter 
31 program helps veterans who have a current employment 
handicap, caused by the service-connected conditions, 
overcome that handicap and obtain suitable career oriented 
entry-level employment.   The counselor indicated that the 
veteran's education would allow the veteran to become 
employable in many suitable positions.  


Analysis

A person is entitled to vocational rehabilitation under 
Chapter 31 if that person is a veteran with a service- 
connected disability compensable at a rate of 20 percent or 
more, and that person is determined by the Secretary to be in 
need of rehabilitation because of an employment handicap.  38 
U.S.C.A. § 3102; 38 C.F.R. § 21.40.  An employment handicap 
is defined as an impairment of the veteran's ability to 
prepare for, obtain, or retain employment consistent with 
her/his abilities, aptitudes, and interests.  38 U.S.C.A. § 
3101; 38 C.F.R. § 21.51(b).  The term "impairment" is defined 
as a restriction on employability caused by disabilities, 
negative attitude towards the disabled, deficiencies in 
education and training, and other pertinent factors.  38 
C.F.R. § 21.51(c).  The law pertinently provides that an 
"employment handicap" does not exist when either the 
veteran's employability is not impaired, that is, when a 
veteran who is qualified for suitable employment does not 
obtain or maintain such employment for reasons within his/her 
control, or when the veteran has overcome the effects of 
impairment of unemployability through employment in an 
occupation consistent with his/her pattern of abilities, 
aptitudes, and interests, and is successfully maintaining 
such employment.  38 C.F.R. § 21.51(f)(2)(i) & (iii).

It appears from the record that the veteran's claim has been 
denied based on a finding that the veteran previously 
overcame the effects of impairment of employability through 
employment in an occupation consistent with his pattern of 
abilities, aptitudes, and interests, and successfully 
maintained such employment until he voluntarily left to 
attend school.  If such is true, than a veteran does not have 
an "employment handicap" under VA regulations at 38 C.F.R. § 
21.51(f)(2)(iii).

In this case, the veteran has an impairment to employment, 
and his service-connected conditions significantly contribute 
to the impairment of his employment. This is not in dispute.  
Under VA regulations, however, when the veteran has overcome 
the effects of impairment of unemployability through 
employment in an occupation consistent with her pattern of 
abilities, aptitudes, and interests, and is successfully 
maintaining such employment, the VA must find that an 
"employment handicap," as VA defines such a handicap, does 
not exist.

The record shows that the veteran was previously employed as 
a financial consultant from March 1997 to July 2000, at an 
annual salary of $60,000.  A VA vocational rehabilitation 
evaluation suggests that this occupation is consistent with 
his pattern of abilities, aptitudes, and interests.  The 
veteran voluntarily left this employment to start an MBA 
program to advance to higher-level positions.  The Board 
acknowledges the veteran's assertions that having a master's 
degree may make the veteran more employable.  However, the 
Board does not find that the veteran has been unable to 
obtain an entry-level job in his field with only an 
undergraduate degree.  The record shows that the veteran 
obtained a job as a financial consultant making $60,000 a 
year with his level of education, even prior to obtaining his 
MBA, and was able to maintain employment in his chosen field 
with that level of education, only voluntarily leaving this 
work to attend school in the hopes of advancement to a 
higher-level position.  The record also shows that, while the 
veteran indicated that his service connected difficulties 
made it difficult for him to perform all the duties of his 
job, particularly due to the large amount of travel involved, 
the vocational counselor found that there were many suitable 
opportunities in the finance industry that the veteran could 
have held, with his education and transferable skills, that 
did not require travel.  Therefore the Board must find that 
the veteran does not currently have an "employment 
handicap", and is not entitled to vocational rehabilitation 
under Chapter 31.  While it may be true that an MBA would 
generate more income and provide greater job flexibility, the 
overall record does not suggest that an MBA is needed to 
obtain an entry level position suitable for the veteran.

Furthermore, although the Chapter 31 provisions of suitable 
employment are subjective, the Board finds that these 
provisions do not require VA to provide unlimited training 
for the mere purpose of allowing the veteran to have more 
employment opportunities.  The veteran left a professional 
position in the field of his choice voluntarily, to attend 
school for advancement to a higher-level position, not 
because he was unable to obtain an entry-level position in 
the field of his choice.  While the veteran's service 
connected disabilities do have some impact on his employment, 
which is reflected in the level of disability evaluation the 
veteran currently receives, the evidence of record shows that 
the veteran overcame the effects of impairment of 
unemployability through employment in an occupation 
consistent with his pattern of abilities, aptitudes, and 
interests.  He therefore does not have an "employment 
handicap", such that he is entitled to vocational 
rehabilitation training.

As the evidence preponderates against the claim, the benefit-
of-the-doubt doctrine does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code, is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



